Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/387,323 filed on July 28, 2021. 
Claims 1-20 are pending;
Claims 1-20 are rejected.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Japanese application NO. JP2021-024426 filed on February 28, 2021 has been acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Han et al. (U.S. 2008/0109364).
Regarding claim 1, Han disclosed an information processing apparatus comprising: a processor configured to: change a value of data in response to a usage log of the data (Han, [0044], “When the DRM content (DRM_MO) is reproduced for a time duration equal to or greater than the reproduction reference time duration set in the time parameter, the count is changed, i.e. decreased or increased”).
Regarding claim 2, Han disclosed the information processing apparatus according to claim 1. 
Han further disclosed wherein the usage log is a number of usages of the data (Han, [0044], “a time duration equal to or greater than the reproduction reference time duration set in the time parameter” is equivalent to the usage log).
Regarding claim 3, Han disclosed the information processing apparatus according to claim 2. 
Han further disclosed wherein the processor is configured to decrease the value of the data as the number of usages of the data increases (Han, [0044, 0051, 0109]).
Regarding claim 4, Han disclosed the information processing apparatus according to claim 1. 
Han further disclosed wherein the processor is configured to change the value of the data in response to a status of contract fulfillment of the data (Han, [0044], where “reproduction of content for a time duration equal to or greater than the reproduction reference time duration set in the time parameter” is an act of contract fulfillment).
Regarding claim 5, Han disclosed the information processing apparatus according to claim 1. 
Han further disclosed wherein usage of data is transmitting the data (Han, [0034], “the DRM content service system then downloads a DRM content (DRM_MO) provided from the DRM content server 100, to the portable terminal 300”).
Regarding claim 6, Han disclosed the information processing apparatus according to claim 2. 
Han further disclosed wherein usage of data is transmitting the data (Han, [0034]).
Regarding claim 7, Han disclosed the information processing apparatus according to claim 3. 
Han further disclosed wherein usage of data is transmitting the data (Han, [0034]).
Regarding claim 8, Han disclosed the information processing apparatus according to claim 4. 
Han further disclosed wherein usage of data is transmitting the data (Han, [0034]).
Regarding claim 9, Han disclosed the information processing apparatus according to claim 5. 
Han further disclosed wherein the processor is configured to make the value of the data different from when the data is transmitted to a plurality of related transmission destinations to when the data is transmitted to a plurality of unrelated transmission destinations (Han, [0048, 0053] disclosed three regions each having different reproduction count values; here one of the regions e.g. 1st region, could be considered equivalent to “related transmission destinations” while 3rd region could be considered equivalent to an unrelated transmission destination).
Regarding claim 10, Han disclosed the information processing apparatus according to claim 6. 
Han further disclosed wherein the processor is configured to make the value of the data different from when the data is transmitted to a plurality of related transmission destinations to when the data is transmitted to a plurality of unrelated transmission destinations (Han, [0048, 0053]).
Regarding claim 11, Han disclosed the information processing apparatus according to claim 7. 
Han further disclosed wherein the processor is configured to make the value of the data different from when the data is transmitted to a plurality of related transmission destinations to when the data is transmitted to a plurality of unrelated transmission destinations (Han, [0048, 0053]).
Regarding claim 12, Han disclosed the information processing apparatus according to claim 8. 
Han further disclosed wherein the processor is configured to make the value of the data different from when the data is transmitted to a plurality of related transmission destinations to when the data is transmitted to a plurality of unrelated transmission destinations (Han, [0048, 0053]).
Regarding claim 13, Han disclosed the information processing apparatus according to claim 5. 
Han further disclosed wherein the processor is configured to change the value of the data in response to a first transmission destination of the data (Han, [0051, 0052]).
Regarding claim 14, Han disclosed the information processing apparatus according to claim 6. 
Han further disclosed wherein the processor is configured to change the value of the data in response to a first transmission destination of the data (Han, [0051, 0052]).
Regarding claim 15, Han disclosed the information processing apparatus according to claim 5. 
Han further disclosed wherein if the data is further transmitted after the data is transmitted first, a user having transmitted the data first is evaluated (Han, [0051, 0052]).
Regarding claim 16, Han disclosed the information processing apparatus according to claim 1. 
Han further disclosed wherein the processor is configured to provide a request source with category information in response to a request to acquire the category information that is linked to the data and used to categorize the data (Han, [0087]).
Regarding claim 17, Han disclosed the information processing apparatus according to claim 1. 
Han further disclosed wherein the processor is configured to change the value of the data in response to the usage log of the data and a purpose of usage of the data (Han, [0044, 0048-0052]).
Regarding claim 18, Han disclosed the information processing apparatus according to claim 1. 
Han further disclosed wherein if an instruction to re-evaluate the data is provided by a seller or a purchaser of the data when the data is sold or purchased after the value of the data is evaluated, the value of the data is re-evaluated and the seller or the purchaser is notified of results of the re-evaluation (Han, [0049, 0050]).
Regarding claim 19, Han disclosed an information processing method comprising: changing a value of data in response to a usage log of the data (Han, [0044]).
Regarding claim 20, Han disclosed a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: changing a value of data in response to a usage log of the data (Han, [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442